___________

                                        No. 95-3334
                                        ___________


Ralph R. Cruze,                                *
                                               *
                Appellant,                     *
                                               *     Appeal from the United States
        v.                                     *     District Court for the
                                               *     Southern District of Iowa.
Shirley S. Chater, Commissioner                *
of Social Security,                            *
                                               *
                Appellee.                      *

                                         __________

                          Submitted:     March 15, 1996

                              Filed:     June 7, 1996
                                         __________

Before MAGILL, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                        ___________


MAGILL, Circuit Judge.


        Ralph Cruze appeals from the district court's1 order affirming the
Secretary of Health and Human Services' denial of disability benefits under
Title II of the Social Security Act, 42 U.S.C. §§ 401-433 (1994).                        In
denying benefits, the administrative law judge (ALJ) found that although
Cruze       could   not   return   to   his   past    work,   he   could   obtain   gainful
employment.         Because this decision is supported by substantial evidence,
we affirm.




        1
     The Honorable Charles R. Wolle, United States District Judge
for the Southern District of Iowa.
                                         I.


      At the time he applied for disability benefits on March 29, 1993,
Cruze was fifty-one years old and had worked as a maintenance electrician
at the Dial Corporation in Fort Madison, Iowa, for the past fifteen years.
In his application, Cruze stated that he was disabled due to heart
problems.   In September 1992, Cruze had suffered a heart attack, for which
he was hospitalized.      A cardiac catheterization showed lesioning of several
of the blood vessels surrounding Cruze's heart.         Cruze was again admitted
to the hospital on January 25, 1993, this time for light-headedness.
Cardiac testing revealed atrial tachyrhythmia, which responded well to
cardiac electrical stimulation.         Finally, in March 1993, Cruze underwent
a   quadruple coronary artery bypass operation to combat three-vessel
coronary artery disease.


      The   Secretary      denied   Cruze's    application   initially   and   on
reconsideration because Cruze's condition did not meet the statutory
definition for disability.     Cruze sought a hearing before an ALJ, which was
held on April 11, 1994.       At the hearing, the ALJ heard medical evidence
from Dr. Austin, Cruze's treating physician, and from Dr. Nichols and Dr.
Minks, consulting physicians.       Cruze also testified as to his subjective
accounts of pain and his daily living activities.


      After the hearing, the ALJ evaluated Cruze's claim according to the
five-step      analysis    prescribed    by    Social   Security   Administration
Regulations.    See 20 C.F.R. § 404.1520(b)-(f) (1993).      The ALJ found at the
first step that Cruze was not currently working, at the second step that
Cruze had a severe impairment, at the third step that Cruze's impairment
did not meet or equal a listed impairment presumed to be disabling, and at
the fourth step that Cruze's impairment prevented him from doing his past
relevant work as a maintenance engineer.




                                         -2-
     After the claimant has shown that he is precluded from doing past
relevant work, at step five of the analysis the burden shifts to the
Secretary   to    demonstrate    that   the   claimant   possesses   the   residual
functional capacity to perform jobs that exist in the national economy.
See Cline v. Sullivan, 939 F.2d 560, 564 (8th Cir. 1991).            Based on the
medical testimony presented at the hearing, as well as Cruze's testimony,
the ALJ concluded that Cruze possessed the residual functional capacity


     to   perform   the  physical   exertional  and   nonexertional
     requirements of work except for lifting and carrying of more
     than 20 pounds occasionally or 10 pounds frequently; more than
     occasional stooping, kneeling, crawling, crouching, climbing,
     or balancing; exposure to concentrations of heat, humidity, or
     cold; or work which involves more than low to moderate levels
     of stress.


Decision at 13.    The ALJ posed a hypothetical question incorporating these
limitations to Leona Martin, a vocational         expert (VE), who replied that
Cruze could still perform work as a light cleaner, office helper or
messenger, or mail clerk.        The VE further testified that these positions
exist in significant numbers in the national economy.


     Based on the response given by the VE, the ALJ denied Cruze's
application for benefits.       The denial was upheld by the district court, and
this appeal followed.


                                        II.


     We must affirm the decision of the ALJ if it is supported by
substantial evidence.    42 U.S.C. § 405(g).       Substantial evidence "is less
than a preponderance, but enough so that a reasonable mind might find it
adequate to support the conclusion."          Oberst v. Shalala, 2 F.3d 249, 250
(8th Cir. 1993).     Thus, "[w]e do not reweigh the evidence or review the
factual record de novo."         Naber v. Shalala, 22 F.3d 186, 188 (8th Cir.
1994).   Rather, "if it is




                                        -3-
possible to draw two inconsistent positions from the evidence and one of
those positions represents the agency's findings, we must affirm the
decision."   Oberst, 2 F.3d at 250 (quoting Robinson v. Sullivan, 956 F.2d
836, 838 (8th Cir. 1992)).


     Testimony from a VE based on a properly phrased hypothetical question
constitutes substantial evidence.   See Miller v. Shalala, 8 F.3d 611, 613
(8th Cir. 1993) (per curiam); cf. Hinchey v. Shalala, 29 F.3d 428, 432 (8th
Cir. 1994) (when hypothetical question does not encompass all relevant
impairments, VE's testimony does not constitute substantial evidence to
support the ALJ's decision).   The ALJ's hypothetical question need "include
only those impairments that the ALJ finds are substantially supported by
the record as a whole."   Id. (citing Stout v. Shalala, 988 F.2d 853, 855
(8th Cir. 1993)); see also Morse v. Shalala, 32 F.3d 1228, 1230 (8th Cir.
1994).


     Cruze challenges the ALJ's determination that he does not suffer from
a walking or standing limitation.   Cruze contends that the evidence of his
                 2
cardiac problems demonstrates that he does suffer from this limitation,
and thus the hypothetical was incomplete for not including this impairment.
Cruze also challenges the ALJ's description of his lifting and carrying
limitations.    We conclude that the ALJ's impairment determination was
supported by substantial evidence, and that the hypothetical




         2
       Although Cruze also suffered from rheumatoid arthritis and
from a tear of the medial meniscus, the ALJ noted that no evidence
was presented that the arthritis was in an active stage, and the
record did not contain any evidence about persistent joint pain,
swelling, and tenderness of major joints. Further, Dr. Austin's
physical examination revealed only minor limitations in the range
of motion of Cruze's knees and other joints.           Because the
hypothetical question given to the VE incorporated limitations in
stooping, crawling, and the like, and because Cruze has not
contended on appeal that the ALJ overlooked this evidence in
formulating the hypothetical, we will confine our discussion to the
cardiac problems.

                                    -4-
question was therefore accurate and complete.


                                     A.


     The evidence concerning whether Cruze suffered from a standing or
walking limitation can be broadly broken down into three categories: (1)
testimony from Drs. Nichols and Minks, based on objective medical evidence,
who concluded that Cruze did not suffer from such a limitation; (2)
evidence of Cruze's daily living activities, which likewise supports the
ALJ's decision; and (3) evidence detracting from the ALJ's decision,
including testimony from Dr. Austin and from Cruze.


1. Dr. Nichols' and Dr. Minks' Assessments


     Dr. Nichols and Dr. Minks concluded that Cruze did not suffer from
a walking or standing limitation.   They based their assessments on a review
of the objective medical findings of Dr. Austin.


     Cruze underwent three successful treadmill tests,3 in November 1992
(exercise time of eleven minutes and twenty seconds), February 1993
(exercise time of fourteen minutes and thirty-four seconds), and July 1993
(exercise time of twelve minutes and seventeen seconds).   Cruze reached his
target heart rate on all three tests.        After each test, Dr. Austin
concluded that Cruze tested negative for both chest pain and arrhythmia.


     Evidence of ischemia, on the other hand, was mixed.     The




      3
      Cruze underwent a fourth treadmill test, shortly after his
hospitalization in January 1993, that was aborted upon development
of premature ventricular contractions. However, after the test,
Dr. Austin noted that Cruze's heart rhythm was "stable . . . for
normal activities." At this time, there was no evidence of any
active cardiovascular or pulmonary disease.

                                    -5-
November and February tests were positive for ischemia (the November test
only weakly so).       However, in February, despite the positive test for
ischemia, Dr. Austin concluded that Cruze's achieved energy levels would
qualify him to work, although the results were not sufficient enough for
Cruze to return to his prior job.


     Cruze demonstrated remarkable improvement on the July test.             While
he had some postoperational pain, he experienced only mild to moderate
shortness     of   breath,     no   faint-headedness,   and    no   leg    cramps.
Significantly, the test was negative for ischemia as well as chest pain and
arrhythmia.


     Dr.    Nichols,   after   reviewing   these   objective   medical    findings,
concluded that Cruze could walk or stand for approximately six hours out
of an eight-hour day, and that Cruze could sit for at least six hours in
a day.4    Dr. Nichols noted that while Cruze had small areas of ischemia,
the July 1993 treadmill test was negative for ischemia at 8.6 METS, and
that in September, Cruze's gait was normal.        Thus, Dr. Nichols determined
that Cruze's cardiac problems do not disable him; rather, they merely limit
him to light work.


     Dr. Minks came to a conclusion similar to that of Dr. Nichols.          After
reviewing the file in July 1993, Dr. Minks noted that Cruze "has no
limitations in standing, sitting, pushing, pulling, or the use of hand or
foot controls."5     Tr. at 276.     Dr. Minks further noted that, as of July
1993, Cruze was "really not disabled at present," id.; however, he deferred
to Cruze's treating physician's view that Cruze should restrict his
activities.




     4
      This conclusion, if accepted by the ALJ, meets the threshold
for light work, which is defined as work that "requires a good deal
of walking or standing [or] involves sitting most of the time with
some pushing or pulling of arm and leg controls."        20 C.F.R.
§ 1567(b); see also Naber, 22 F.3d at 189.
     5
         Dr. Minks did not assess Cruze's walking ability.

                                        -6-
2. Cruze's Daily Activities


        The diagnoses of Dr. Nichols and Dr. Minks are fully supported in the
record by evidence of Cruze's therapy and daily activities.       Before his
operation in March 1993, Cruze regularly drove a car, performed light
housework, and visited friends daily at a coffee shop.       After the March
operation, Cruze participated in cardiac rehabilitation and education.    At
therapy, he was able to walk independently for 800 feet and climb three
steps at a time.    Therapy goals were noted to have been met.


        Less than six months later, in August 1993, Cruze was engaged in an
active lifestyle, including mowing his lawn; shopping in town, usually once
or twice a week for two to three hours per trip; visiting with friends;
caring for a number of farm animals such as cows and chickens, which
entailed lifting and carrying ten-pound feed buckets to the animals; and
performing odd jobs such as building birdcages and welding for himself and
for his neighbors.     Such activities tend to prove that Cruze is able to
work.    Naber, 22 F.3d at 188 (complainant's desire to work part-time on his
brother's ranch or in a paintshop or woodshop "tends to prove" that the
complainant was able to work).


        Third, Cruze himself admitted that he was not completely disabled.
In a March 1994 pain questionnaire, Cruze admitted that he could stand,
walk, climb stairs, kneel, drive, lift and carry light things, reach and
handle things, grip, bend over, and crawl.    Although Cruze imposed a half-
hour limitation for these activities, we find such a limitation belied by
his recreational activities, which often included a three-hour walk around
town with friends.


3. Evidence Demonstrating Disability


        Cruze contends that, despite all of the evidence demonstrating that
he did not suffer from a walking or standing limitation, the




                                     -7-
ALJ erred in not crediting Dr. Austin's conclusion that any significant
degree of walking about, particularly if this involved stairs, would put
Cruze's cardiac status at risk.         Although "a treating physician's opinion
is generally entitled to substantial weight," Davis v. Shalala, 31 F.3d
753, 756 (8th Cir. 1994), such opinion "does not automatically control,
since the record must be evaluated as a whole," Bentley v. Shalala, 52 F.3d
784, 786 (8th Cir. 1995).      Further, where the treating physician's opinions
are themselves inconsistent, they should be accorded less deference.           Id.;
cf. Donaho v. FMC Corp., 74 F.3d 894, 901 (8th Cir. 1996) (in ERISA
disability cases, when a doctor offers inconsistent opinions, less weight
should be afforded that opinion).


       Dr. Austin's opinions have largely been inconsistent and are not
fully supported by the objective medical evidence.             After the February
treadmill test, which was positive for ischemia, Dr. Austin stated that
Cruze could return to work, just not at his old job at Dial.             After this
positive evaluation, Cruze's condition improved further, as evidenced by
the July treadmill exam.         If (1) Cruze could return to some work in
February, despite the presence of ischemia, and (2) Cruze's condition
improved throughout the year, then we find it difficult to accept Dr.
Austin's September decision that Cruze's cardiac status suddenly put him
at risk to return to any work.


       At a September 1993 disability hearing, Dr. Austin noted that
"[s]tanding, moving about, walking and sitting in an 8 hour work day would
be difficult to assess."         Tr. at 281.       He then reversed course and,
disregarding the results of the February and July treadmill tests, he
asserted that any significant amount of walking would put Cruze at risk.
This   opinion   is   not   supported    by   "medically   acceptable   clinical   or
diagnostic data" and thus the ALJ was not bound by it.           Davis, 31 F.3d at
756.


       Cruze also points out that Dr. Austin twice concluded that,




                                          -8-
given Cruze's job requirements at Dial, Cruze qualified for disability
benefits under Iowa law.        The ALJ properly disregarded this conclusion.
First, whether or not Cruze was disabled under Iowa law is not binding on
the Commissioner of Social Security.         See 20 C.F.R. § 404.1504.    Second,
statements that a claimant could not be gainfully employed "are not medical
opinions but opinions on the application of the statute, a task assigned
solely to the discretion of the Secretary."        Nelson v. Sullivan, 946 F.2d
1314, 1316 (8th Cir. 1991).      Such statements simply "are not conclusive as
to the ultimate question" of disability.          Id. at 1316-17.   To the extent
that Dr. Austin's opinion was a medical opinion, we note that whenever he
labelled Cruze as disabled, it was in reference to Cruze's former job at
Dial; Dr. Austin never stated that Cruze was prevented from carrying on all
labor.       The statements have little bearing on Cruze's residual functional
capacity.


       Cruze's subjective complaints of pain and light-headedness6 when
walking and working were also properly disregarded by the ALJ.              When
reviewing subjective complaints of pain, an ALJ cannot disregard them
unless they are not supported by the record as a whole.       See Naber, 22 F.3d
at 188.       In this case, the ALJ disregarded the subjective complaints of
pain     and light-headedness because they conflicted with the evidence
concerning Cruze's daily activities, such as caring for a number of farm
animals and weekly three-hour visits to town.             Further, the medical
evidence belies Cruze's testimony--during the July treadmill exam, Cruze
suffered only mild to moderate shortness of breath, no faint-headedness,
and no leg cramps.       We find no error here.




         6
      In an August 1993 pain questionnaire, Cruze stated that he
could walk less than a full block before he became tired and needed
to rest. Cruze's friend, Betty Clementson, reiterated this at the
hearing, noting that Cruze could not walk for long periods of time
before becoming light-headed and needing rest.         In a later
questionnaire, dated November 17, 1993, Cruze noted that when
working on a project, he could only pound around three nails before
needing to rest due to numbness in his hand.

                                       -9-
        Under the substantial evidence standard, we cannot say that the ALJ
erred    in    concluding that Cruze did not have a standing or walking
limitation.      This conclusion was supported by the medical opinions of two
consulting physicians and by evidence of Cruze's daily activities.            Against
this, Cruze offers only the inconsistent statements of his treating
physician and his own subjective assessments.         It was therefore proper for
the ALJ to not include a standing or walking limitation in the hypothetical
question given to the VE.


                                         B.


        The ALJ's determination that Cruze could lift ten pounds frequently,
and twenty pounds on occasion, is likewise supported by substantial
evidence.      Upon reviewing the record, Dr. Nichols concluded that this was
the proper lifting limit for Cruze.            Dr. Austin's testimony that Cruze
could not "lift any more than 5 or 10 lbs. with any degree of frequency,"
Tr. at 281, is not to the contrary, because the ALJ determined that Cruze
could lift more than ten pounds only "occasionally."            Further, Dr. Minks
concluded in July 1993 that by January 1994, Cruze "should be capable of
at least 50 pounds occasionally, 25 pounds frequently."               Tr. at 276.


        Cruze himself admitted to carrying ten-pound feed buckets to his cows
on a regular basis.      He also noted, in an August 1993 pain questionnaire,
that he could carry up to fifty pounds (for a distance of four feet), but
that his doctors had advised him to carry no greater than twenty-five
pounds.       That Cruze's doctors limited him to carrying twenty-five pounds
suggests that Cruze would be able to carry twenty pounds on an occasional
basis.


        We conclude that the lifting and carrying weight restrictions in the
hypothetical      have   substantial   support   in   the   record.      Because    the
hypothetical given to the VE corresponded to the impairments as determined
by the ALJ, the hypothetical given to the




                                        -10-
VE was proper.   The VE's response, that Cruze would be able to perform jobs
that existed in the national economy in significant numbers, amounts to
substantial evidence supporting the ALJ's decision.   See Miller, 8 F.3d at
613.


                                     III.


       Based on the record as a whole, substantial evidence supports the
ALJ's decision denying benefits to Cruze.     Accordingly, we affirm.


HEANEY, Circuit Judge, dissenting.


       The record fully supports Cruze's contention that he is entitled to
disability benefits as of January 1, 1993.       Contrary to the majority's
characterization, the record provides ample evidence that Cruze has
difficulty standing or walking for prolonged periods of time.   Yet, the ALJ
ignored this evidence when he posed the hypothetical of limitations to the
vocational expert.    The ALJ similarly erred in concluding that Cruze could
perform light work.    As defined by the regulations, light work "requires
a good deal of walking or standing." 20 C.F.R. § 1567(b).   As the evidence
in the record demonstrates, Cruze is unable to perform light work on a
full-time basis.   Thus, I respectfully dissent from the majority and would
reverse the ALJ's denial of disability benefits.


       Dr. Austin, Cruze's treating physician, personally examined Cruze on
several occasions and monitored his heart condition periodically.        He
stated that any significant degree of standing or walking would put Cruze's
cardiac status at risk.   Tr. at 280.   This evidence alone is sufficient to
require a finding of disability.        The ALJ and the majority discredit
Austin's disability evaluation, however, largely because they consider it
"inconsistent" with his earlier evaluations.      The majority argues that,
based on the results of the treadmill tests in February and




                                    -11-
July 1993, Austin had reported an improvement in Cruze's condition and that
therefore his September disability evaluation is "difficult to accept."


     Dr. Austin's opinions are consistent and the majority is grasping at
straws to characterize them to the contrary.          As evidenced by his quadruple
coronary bypass operation in March of 1993, Cruze's cardiac condition
clearly did not improve from February to March.              Moreover, although the
July treadmill test was negative for ischemia, Dr. Austin noted that
interpretation of ischemia on that test was difficult due to the changes
on Cruze's EKG.          A subsequent Thallium report revealed that Cruze's
ischemia "worsened in appearance and increased in size" since his February
examination.     Tr. at 220.    It also stated that Cruze's defect in his left
ventricle had increased in size since the earlier examination.              Id.     Thus,
Dr. Austin's opinion, consistent with his earlier evaluations, should be
accorded the substantial weight to which a treating physician's opinions
generally are entitled.        See Davis v. Shalala, 31 F.3d 753, 756 (8th Cir.
1994).


     The   ALJ    also    should   not   have   summarily    rejected   Dr.   Austin's
statement that Cruze is disabled under Iowa law.              If Dr. Austin had been
referring to a standard other than that appropriate in Social Security
disability cases, the ALJ might have had a point.            Dr. Austin's statement,
however, was addressed to the Iowa state office that makes the initial
disability determinations for the Social Security Administration.                     His
reference to Iowa law was therefore appropriate and should be credited
accordingly.


     Moreover, the majority's wholesale reliance on the assessments of
Drs. Minks and Nichols is misplaced.             Neither doctor, retained by the
Social   Security    Administration      as     consulting    physicians,     has    ever
personally examined Cruze.         Both based their opinions solely on Cruze's
medical records.    Dr. Nichols did not even go to the trouble of preparing
a narrative report.       He simply checked a




                                         -12-
number of blanks in a form provided to him by the Social Security
Administration.      Dr. Minks expressed no opinion as to Cruze's walking
limitations.   Rather, he stated that Cruze has "no limitations in standing,
sitting, pushing, pulling, or the use of hand or foot controls."       Tr. at
276.    No one disagrees with that assessment, but the relevant inquiry is
whether Cruze is able to do the walking that is required for light work on
a full-time basis.    Most importantly, it is the responsibility of the ALJ
to fully develop the record.    If he found that there were inconsistencies
in the opinions of the treating physician and the consulting physicians,
he should have made further inquiry at the hearing to resolve the matter.


       Finally, the ALJ and the majority have exaggerated the extent of
Cruze's daily activities.   According to the testimony of both Cruze and his
housemate, Betty Clementson, Cruze's activity is quite limited.      The ALJ
found that Cruze "was mowing his lawn, shopping, and caring for a number
of farm and domestic animals" and concluded, "[e]vidently, he can perform
all activities necessary to maintain his nine-acre home place."    Tr. at 23-
24.    Such findings disregard Cruze's testimony that the only mowing he does
is on a rider mower and that it is limited to ten minutes at a time.      Tr.
at 47-48.    He also testified that Ms. Clementson does the majority of the
household and farm chores and that his neighbor feeds his cattle for him
once a day.      Tr. at 49, 52.    The majority similarly distorts Cruze's
recreational activities, stating that they "often included a three-hour
walk around town with friends."      Ms. Clementson testified that she and
Cruze sometimes go shopping and out to eat on the weekends and that the
entire trip would last, at a maximum, three hours.    Tr. at 70.   Nowhere in
the record is there support for the view that Cruze is able to walk around
town for three hours.    Rather, he testified that he experiences shortness
of breath and dizziness after walking for even a short period of time.    Tr.
at 43.      Cruze's daily activities include only light farm chores and
housekeeping, occasional shopping and carpentry, and visiting




                                     -13-
with friends and neighbors.


      Neither the medical opinions nor Cruze's daily activities support the
ALJ's conclusion that Cruze is able to perform full-time work that requires
significant walking or standing.          See McCoy v. Schweiker, 683 F.2d 1138,
1147 (8th Cir. 1982) (claimant must be able to perform the work "day in and
day out, in the sometimes competitive and stressful conditions in which
real people work in the real world.") (en banc).            It is conceded that Cruze
was not able to return to his past work.           Thus, the burden was clearly on
the   Secretary   to   establish   that    Cruze    could    perform   light   work    in
accordance with the requirements of McCoy.          She failed to carry her burden.



      Cruze is entitled to disability benefits beginning January 1, 1993.
In the alternative, the matter could be remanded to the ALJ to resolve the
conflict between the treating physician and the consulting physicians and
then to pose an appropriate hypothetical to the vocational expert.                    The
majority, however, rejects even that approach.              I therefore dissent.


      A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -14-